DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 5-15, 17, and 19 are pending in this application.  Claims 2, 4, 16, and 18 have been cancelled.  Claims1, 2, 5-15, 17, and 19 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sher et al (US 2011/0293800) in view of Fu et al (US 2018/0177215) and Destaillats et al (US 2006/0073256).
Scher  et al teach a creamer comprising a mineral wherein a mineral (i.e. disodium phosphate sodium tripolyphosphate, titanium dioxide) is added  to an aqueous component, agitated, oil added, 
The claims differ as to the specific shear conditions and the presences of calcium carbonate.
Fu et al disclose a process for preparing a creamer comprising mixing under high shear conditions (see entire document, especially claim 11).  The use of high shear is conventional.
Destaillats et al disclose the conventional use of calcium carbonate in the production of creamers (see entire document, especially paragraph [0015]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the claimed shear conditions because the use of high shear in the mixing of creamer ingredients is conventional and expected in the art.  The limitations as to shear are obvious to that of Sher et al as the same final product is obtained.  It is not seen that the shear of the claimed invention differs from that of the prior art as the same final product is obtained.
It is noted that the use of a hydrocolloid is conventional.  The use or lack of use is dictated by the final desired product and personal preference.
All of the claim limitations have been considered.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection with newly cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
February 12, 2021